Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  158592(16)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re CATHERINE B. STEENLAND, JUDGE                                                                 Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 158592
                                                                   RFI No. 2017-22845
  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

         On order of the Chief Justice, the joint motion for relief from the December 14,
  2018 order and for adjournment of the filing deadline for the formal complaint is
  GRANTED. The time for the Judicial Tenure Commission to file a formal complaint is
  extended to June 21, 2019, and the time for the commission to submit its recommendation
  is extended to January 2, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 7, 2019

                                                                              Clerk